Summit C.P. No. CR2006010340. This cause is here on appeal from the Court of Common Pleas of Summit County. Upon consideration thereof,
It is ordered by the court, sua sponte, that the parties shall file supplemental briefs to address the following two issues.
1. Whether the introduction of the autopsy report completed on Roseanna Davenport violated Donald Craig’s Sixth Amendment right to confrontation under Melendez-Diaz v. Massachusetts (2009),_U.S___ 129 S.Ct. 2527.
2. Whether Dr. Kohler, a medical examiner who did not conduct the autopsy of Roseanna Davenport, properly testified as to Davenport’s cause of death in view of Melendez-Diaz v. Massachusetts.
Appellant shall file his brief within 30 days of the date of this order. Appellee shall file its brief within 20 days of the filing of the appellant’s brief. The briefs shall conform to the requirements of S.CtPrac.R. 6.2-6.3, and the briefs shall not exceed 50 numbered pages, exclusive of the table of contents, the table of authorities cited, and the certificate of service.
Reply briefs shall not be filed and the Clerk’s office shall refuse to file any reply briefs or requests for extension of time.